
	
		III
		111th CONGRESS
		2d Session
		S. RES. 655
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Feingold (for
			 himself and Mr. Durbin) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating November 2010 as Stomach
		  Cancer Awareness Month and supporting efforts to educate the public
		  about stomach cancer.
	
	
		Whereas stomach cancer is one of the most difficult
			 cancers to detect and treat in the early stages of the disease, which
			 contributes to high mortality rates and human suffering;
		Whereas stomach cancer is the second leading cause of
			 cancer mortality worldwide;
		Whereas, in 2009, an estimated 21,000 new cases of stomach
			 cancer were diagnosed in the United States;
		Whereas, in 2010, an estimated 10,000 Americans will die
			 from stomach cancer;
		Whereas the estimated 5-year survival rate for stomach
			 cancer is only 26 percent;
		Whereas approximately 1 in 113 individuals will be
			 diagnosed with stomach cancer in their lifetimes;
		Whereas an inherited form of stomach cancer carries a 67
			 to 83 percent risk that an individual will be diagnosed with stomach cancer by
			 age 80;
		Whereas, in the United States, stomach cancer is more
			 prevalent among racial and ethnic minorities;
		Whereas better patient and health care provider education
			 is needed for the timely recognition of stomach cancer risks and
			 symptoms;
		Whereas more research into effective early diagnosis,
			 screening, and treatment for stomach cancer is needed; and
		Whereas November 2010 is an appropriate month to observe
			 Stomach Cancer Awareness Month: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 November 2010 as Stomach Cancer Awareness Month;
			(2)supports efforts
			 to educate the people of the United States about stomach cancer;
			(3)recognizes the
			 need for additional research into early diagnosis and treatment for stomach
			 cancer; and
			(4)encourages the
			 people of the United States and interested groups to observe and support
			 November 2010 as Stomach Cancer Awareness Month through
			 appropriate programs and activities to promote public awareness of, and
			 potential treatments for, stomach cancer.
			
